Citation Nr: 0408589	
Decision Date: 04/02/04    Archive Date: 04/16/04

DOCKET NO.  03-02 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance under 
the provisions of 38 U.S.C.A., Chapter 35.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's son
ATTORNEY FOR THE BOARD

K. L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1946 to May 
1968.  The appellant is the veteran's widow.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi, which denied the benefits sought on 
appeal.

A hearing was held on June 19, 2003, in Jackson, Mississippi, 
before Kathleen K. Gallagher, an Acting Veterans Law Judge 
who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is 
rendering the determination in this case.

Because basic eligibility for dependents' educational 
assistance (DEA) under the provisions of 38 U.S.C.A., Chapter 
35, depends, among other things, on whether a veteran died as 
a result of a service-connected disability, this claim will 
be held in abeyance pending further development on remand of 
the claim for service connection for the cause of the 
veteran's death.  38 U.S.C.A. §§ 3500, 3501 (West 2002); 38 
C.F.R. § 3.807 (2003).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required on her part.

REMAND

The veteran died in May 2001; the cause of his death, as 
shown on the death certificate in the claims file, was 
metastatic adenocarcinoma of the pancreas.  The appellant 
contends that the metastatic adenocarcinoma of the pancreas 
was incurred in service either on a direct basis or on a 
presumptive basis due to the veteran's exposure to herbicides 
such as Agent Orange during his service in the Republic of 
Vietnam during the Vietnam War.  Concerning her claim for 
service connection on a direct basis, she notes that medical 
evidence shows that the veteran was treated for pancreatitis 
in 1972, four years after his separation from service.  With 
regard to her claim for service connection on a presumptive 
basis based on Agent Orange exposure, the Board notes that 
cancer of the pancreas is not one of the diseases for which a 
presumption of service connection is provided under the law 
for those who served in Vietnam during the Vietnam era, and 
this was explained to the appellant at the Board hearing in 
June 2003.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. 
§ 3.307, 3.309(e) (2003).  See Board Hearing Transcript at 
12.

In addition, the appellant notes that the medical evidence of 
record shows that the veteran had been treated for diabetes 
mellitus, Type 2, from approximately 1989.  Because diabetes 
mellitus, Type 2, is a disease for which a presumption of 
service connection is provided under the law for those who 
served in Vietnam during the Vietnam era, the appellant 
contends that VA should consider whether this disease was a 
contributory cause of the veteran's death under 38 C.F.R. 
§ 3.312.

After consideration of the appellant's contentions and a 
review of the medical evidence in the claims file, the Board 
finds that the case does not contain sufficient medical 
evidence at this time for the Board to make a decision on the 
claim.  38 C.F.R. § 3.159(c)(4)(i) (2003).  Therefore, remand 
is warranted to obtain a medical opinion about the likelihood 
that metastatic adenocarcinoma of the pancreas was incurred 
in service and about the likelihood that diabetes mellitus, 
Type 2, was a contributory cause of the veteran's death.  
Prior to obtaining that medical opinion, the RO should obtain 
the report of the final period of hospitalization for the 
veteran at Baptist Memorial Hospital/Golden Triangle.  
Although the appellant submitted some reports from this 
period of hospitalization, it does not appear that the 
complete reports have been obtained.

Accordingly, to ensure that VA has met its duty to assist the 
appellant, the case is REMANDED for the following 
development:

1.  Review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 (VCAA) is 
completed with regard to the issue on 
appeal.  Provide any notification and 
development action still needed.

2.  After getting the appropriate release 
of information forms from the appellant, 
obtain the complete report of the final 
period of hospitalization for the veteran 
at Baptist Memorial Hospital/Golden 
Triangle.

3.  Metastatic adenocarcinoma of the 
pancreas.  Arrange for a VA physician to 
review the medical evidence of record and 
to render an opinion as to the likelihood 
that metastatic adenocarcinoma of the 
pancreas, shown by medical evidence dated 
in 2001, was incurred in service between 
1946 and 1968.  The doctor should note 
that pancreatitis was shown by medical 
evidence dated in 1972, four years after 
the veteran's separation from service in 
1968.  Although it appears that 
malignancy was ruled out at that time, it 
would be helpful to adjudicators and to 
the appellant if the examiner would 
explain the relationship, if any, between 
pancreatitis and the subsequent 
development of pancreatic cancer.  In 
addition, the doctor should state an 
opinion, based on review of the service 
medical records and the post-service 
medical records, dated in 1972, as to the 
likelihood that pancreatitis had its 
onset in service as opposed to it having 
originated at a later date.

Diabetes mellitus, Type 2.  Arrange for a 
VA physician to review the medical 
evidence of record, particularly the 
terminal report of hospitalization prior 
to the veteran's death in May 2001, and 
to render an opinion as to the likelihood 
that diabetes mellitus, Type 2, was a 
contributory cause of the veteran's 
death.  (The term "contributory cause of 
death" means one inherently not related 
to the principal cause; which contributed 
substantially or materially to cause 
death; which combined to cause death; or 
which added or lent assistance to the 
production of death.  It is not 
sufficient that diabetes mellitus, Type 
2, may have casually shared in producing 
death, but rather there must be a causal 
connection.  The examiner should state 
whether there is a reasonable basis to 
conclude that diabetes mellitus, Type 2, 
was of such severity to have had a 
material influence in accelerating death 
such that it affected a vital organ and 
was of itself of a progressive or 
debilitating nature.)

In rendering these opinions, the 
physician(s) should state, based on 
review of the medical reports, whether it 
is likely, unlikely, or at least as 
likely as not that metastatic 
adenocarcinoma of the pancreas was the 
result of disease which began service or 
that diabetes mellitus, Type 2, was a 
contributory cause of the veteran's 
death.  (The term "at least as likely as 
not" does not mean within the realm of 
medical possibility, but rather it means 
that the medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.)  

A rationale for the physician's 
conclusions and a discussion of the 
medical principles involved will be of 
considerable assistance to adjudicators, 
and therefore, the doctor should provide 
a basis for his or her conclusions by 
referring, for example, to specific 
pertinent matters involved in this case 
or by explaining the nature of the 
diseases in question and what is known 
about their causes or effects.

4.  Thereafter, the RO should 
readjudicate the appellant's claims for 
service connection for the cause of the 
veteran's death and entitlement to 
Dependents' Educational Assistance under 
the provisions of 38 U.S.C.A., Chapter 
35.  If the benefits sought on appeal 
remain denied, the appellant and her 
representative should be provided with an 
appropriate supplemental statement of the 
case (SSOC) and given the opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further consideration, if in order.  No action is required on 
the part of the appellant or her representative unless 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




